Title: To George Washington from Henry Clinton, 4 September 1780
From: Clinton, Henry
To: Washington, George


                        
                            Sir,
                            New York September 4th 1780.
                        
                        I have received the honor of your Letter of the 26th Ultimo, and but for General Phillips’s Indisposition,
                            which made the proposed Meeting uncertain, I should have sent my Reply earlier.
                        General Phillips hopes his Health will permit him to be at Elizabeth Town on the 19th Instant, where my
                            Commissary of Prisoners shall attend; and at the same time the Propositions which I think necessary to offer respecting a
                            Resident Commissary will be transmitted. I have the honor to be, your Excellency’s, Most obedient and Most humble Servant.
                        
                            H. Clinton
                        
                    